Case 0:21-cv-61349-XXXX Document 1-2 Entered on FLSD Docket 06/30/2021 Page 1 of 2




   Christopher Backus
   AIG and AIG Property Casualty Co
   (561) 398-3110 Telephone
   (866) 858-9356 Facsimile
   christopher.backus@aig.com


   May 13, 2020


   Mr. Tad Balzer
   Northern Inc.
   Public Adjusters and Appraisers
   127 NW 13th Street, Suite 5
   Boca Raton, Florida 33432


   RE:
   Our Insured:                       Robert C Brown
   Policy Number:                     0002403912
   Claim Number:                      80116815
   Date of Loss:                      February 4, 2020
   Loss Description:                  A/C leak
   Location:                          6900 NW 87th Ave, Parkland, FL 33067
   Underwriting Company:              AIG Property Casualty Company


   Dear Mr. Balzer:

   AIG Property Casualty Co. had received notice of the captioned claim which you report as having
   occurred or been discovered on February 4, 2020. The loss description as reported was A/C
   leak on second floor at the property. Thank you for meeting with me to inspect the property,
   along with DBI Construction. Thank you for forwarding the cause of loss documentation.

   As discussed, we have received the attached damage estimate from DBI for the damage related
   to this loss. The DBI estimate is as follows:

   Replacement Cost Value             $67,659.54

   As discussed, the policy excludes wear and tear, deterioration, inherent vice, latent defect, faulty
   construction, etc. Therefore, any damage to the A/C system caused by those excluded causes of
   loss would not be covered. Ensuing damage caused by a sudden and accidental water leak from
   the A/C system would be covered. As discussed, claim is being presented for the ensuing water
   damage related to the leak, but there is no claim for the A/C repair.

   This letter confirms that settlement payment has been issued on the subject claim in the amount
   of $67,659.54 and you will receive the check in approximately seven days. Because the amount
   of loss exceeds $50,000, our insured’s per occurrence policy deductible ($5,000.00) is being

   AIG – PCG
   PO Box 26210
   Shawnee Mission, KS 66225
   www.aig.com                                                                              EXHIBIT "B"
Case 0:21-cv-61349-XXXX Document 1-2 Entered on FLSD Docket 06/30/2021 Page 2 of 2




   waived per the policy provisions, as discussed. Please note that we are required to include the
   listed mortgagees on the payment. Your firm is also included as a payee, as requested.

   In the event of a water loss, the policy provides an additional coverage for Loss Prevention
   Device. We have therefore made a referral to Water Security Solutions, LLC. As discussed, they
   will contact you regarding possible preventative measures to avoid or reduce future A/C leak
   damages. You may also have your contractor arrange for an approved Loss Prevention Device.
   Your policy provides additional coverage up to $2,500 for the installation of an approved Loss
   Prevention Device if you decide to proceed with a Loss Prevention Device.

   AIG Property Casualty Co. does not intend to, nor does it waive any term, condition, right,
   definition, exclusion, endorsement, limitation or defense under the policy or as provided by law.
   All rights remain reserved under the policy for these and any other questions of coverage or
   damage that may arise during the investigation or handling. Our insured’s rights are also
   reserved under the policy.

   I do hope you have been completely satisfied with the level of our claim service. A Claim
   Satisfaction Survey may be sent to your attention at a later date. Please take the time to
   complete the survey to let us know how our service met your expectations.

   Should you be in possession of additional information which you feel has a bearing on our
   coverage or damage determination please forward it to my attention for additional
   consideration. If you have any questions or would like to discuss this claim further please do not
   hesitate to call me at 561-398-3110. You may also e-mail me at christopher.backus@aig.com.

   Please let me know if you have any questions or concerns. Thank you for your cooperation.

   Sincerely,

   Chris Backus
   Christopher Backus
   National General Adjuster
   AIG on behalf of AIG Property Casualty Co

   Enclosures


   cc:
   Robert C Brown
   6900 NW 87th Ave
   Parkland, FL 33067


   cc:
   Affluent Ins Program (Boca)
   500 W. Brown Deer Road
   Suite 101
   Milwaukee, WI 53217
